Citation Nr: 0915276	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  08-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of infection incurred during resection of an 
enterocutaneous fistula with lysis and adhesions and small 
bowel re-anastomosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
July 1974, and from April 1975 to March 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).  


REMAND

The Veteran has undergone many surgeries, beginning with a 
surgery for a probable deep vein thrombosis with symptomatic 
anemia in 1999.  It appears from the medical evidence of 
record that the Veteran suffered necrotizing fasciitis caused 
by methicillin resistant Staphylococcus aureus (MRSA) 
infection.  He now contends that he was told by his VA 
surgeon that the MRSA infection was caused by use of an 
infected mesh that was implanted during the course of a 
December 2003 surgery to resect an enterocutaneous fistula 
with lysis of adhesions and small bowel re-anastomosis and 
removal of a left subcutaneous port and placement of a right 
triple-lumen catheter.  He contends that the MRSA infection 
has resulted in the loss of his abdominal muscles, which has 
made him unemployable.  

Included in the medical evidence of record are several 
medical opinions by the Veteran's treating physicians and 
surgeons affirming that the loss of abdominal musculature is 
a direct consequence of infection that developed during the 
course of his treatment in December 2003, and that this 
renders him unemployable.  

The criteria for award under section 1151 is not whether the 
Veteran has a disability related to VA medical care.  Rather, 
section 1151 provides in pertinent part that:

(a) Compensation under this chapter. . .shall be 
awarded for a qualifying additional disability. . 
.of a veteran in the same manner as if such 
additional disability. . .were service[]connected.  
For purposes of this section, a disability. . .is a 
qualifying additional disability. . .if the 
disability. . .was not the result of the veteran's 
willful misconduct and--

(1) the disability. . .was caused by hospital care, 
medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability. . .was--

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable . . .

38 U.S.C.A. § 1151 (emphasis added).  

Here, there is medical evidence showing that the Veteran has 
disability that arose during the course of his medical care 
at a VA medical facility.  However, there is no competent 
medical evidence showing whether the proximate cause was 
carelessness, negligence, error in judgment, lack of proper 
skill, etc., or the result of an event that was not 
reasonably foreseeable.  The Board therefore will remand for 
medical opinion evidence.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ should arrange for a 
comprehensive review of the veteran's 
claims file by a VA physician to 
determine the nature and etiology of any 
complications associated with the 
appellant's surgeries in 2003.  

The reviewing physician should furnish 
opinions concerning the MRSA infection 
said to have occurred during the course 
of VA surgery(ies) in 2003.  
Specifically, the physician is asked to 
answer the following questions:  

a.  Was the MRSA infection a result 
of treatment that was in any way 
careless, negligent, lacking in 
proper skill, or reflective of error 
in judgment or similar instance of 
fault on the part of VA in furnishing 
the hospital care, medical surgical 
treatment, or examination?  

b.  Was the MRSA infection the 
result of an event not reasonably 
foreseeable?   

The reviewing physician should be advised 
specifically that the question before the 
Board is not whether the Veteran has any 
sequelae resulting from a MRSA infection, 
but, rather, the cause of the MRSA 
infection.  The reviewer should identify 
the information on which s/he based the 
opinions.  

If the reviewer determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AOJ should schedule the appellant for 
such an examination.  

(If an examination is scheduled, the 
veteran must be advised that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).)

The AOJ should ensure that the opinion 
and/or examination report complies with 
this remand and the questions presented 
in the examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.  See 38 C.F.R. 
§ 4.2.  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).  

